                 IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                             No. 7:17-cr-00057-D



UNITED STATES OF AMERICA,              )
                                       )                  ORDER
       v.                              )
                                       )
MARVIN ADAMS,                          )
                                       )
            Defendant.                 )

      This matter comes before the Court on the United States' motion to seal

Exhibit 1, [D.E. 196], to the United States' response in opposition to Defendant's

motion for compassionate release. For good cause having been shown, the United

States' motion is GRANTED. The Clerk of Court is DIRECTED to seal Exhibit 1,

Docket Entry 196, to the United States' response in opposition to Defendant's motion

for compassionate release.

      SO ORDERED this L~ day of ~ ( \      ~        · , 2021.




                                      Jtlis~~ivfRIII
                                      United States District Judge




       Case 7:17-cr-00057-D Document 202 Filed 04/27/21 Page 1 of 1
